DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 04/20/2022. Claims 2, 4, and 11-12 have been cancelled. Claims 1 and 10 have been amended. Claims 1, 3, 4-10, and 13-15 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/20/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-9 are directed to a Method and claims 10-15 are directed to a System. Therefore, claims 1-9 and claims 10-15 are directed to a statutory category of invention under Step 1. 
Step 2A-1:
	The claim recites “A method of contract formation” within the context of writing a contract with at least one other party that includes signatures and verified by a plurality of receivers in a distributed ledger system. When the constraints of the contract are fulfilled (i.e. consideration received), the compensation (crypto tokens) is sent to the receiving party or parties. Therefore, the claim itself states a fundamental economic principle of ‘contract formation’ therefore the abstract idea is consistent with the principle of an agreement in the form of a contract.

Claim 1 recites: 
A method of contract formation, electronic payment, and contract performance using an on-chain self-executing smart contract, 
receiving, via at least one processor, an off-chain contract, the off-chain contract defining at least two parties and at least one contract payment term; 
receiving, via the at least one processor, digital signatures by of the at least two parties to the off-chain contract, and 
recording the digital signatures as part of the on-chain self-executing smart contract; 
adding the extracted at least one contract payment term as at least one condition to the on-chain self-executing smart contract; 
issuing, via the at least one processor, at least one crypto token corresponding to the consideration, 
Page 2 of 22Serial No.: 16/436,885receiving, via the at least one processor, data representing evidence of performance of the on-chain self-executing smart contract,
receiving, via the at least one processor, dispute data representing a dispute between the at least two parties pertaining to the performance of the on chain self-executing smart contract, automatically, without human intervention,
analyzing the dispute data to determine a winner of the dispute, automatically, without human intervention, releasing at least one crypto token from the escrow account to the winner of the dispute; and 
providing, via the least one processor, an option to the at least one of the parties that received the at least one crypto token via the method to re-sell the at least one crypto token to a system operator at an original exchange rate or to sell the at least one crypto token in a third-party transaction at a market exchange rate, 
	
	Here, the claims are directed to the abstract idea of creating and processing a contract. This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., contracts) and/or a commercial interaction (e.g., representing a dispute (e.g., via a contract) between a content owner and a user based, in part, on possession of a token).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a system, one or more processors, a memory, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG. Therefore, we proceed to Step 2A-2 of the analysis. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, blockchain, network, computer, on-chain self-executing smart contract, crypto tokens, hash code, digital signatures, machine logic, and other electronic payments) are recited at a high-level of generality such that it amounts to using computer components to apply the exception.
Nothing in the specification shows that what is described in claim 1 (Method) or claim 110 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process of writing a contract with at least one other party that includes signatures and verified by a plurality of receivers in a distributed ledger system. When the constraints of the contract are fulfilled (i.e. consideration received), the compensation (crypto tokens) is sent to the receiving party or parties. previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application.  Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
Independent claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the ‘generating, extracting, confirming, releasing, receiving, storing, and issuing’ steps amounts to no more than mere instructions to apply the exception using a generic computer components that perform functions consistent with the abstract idea such as: write a contract with at least one other party that includes signatures; verify the transaction by a plurality of receivers in a distributed ledger system; when the constraints of the contract are fulfilled (i.e. consideration received), the compensation (crypto tokens) is sent to the receiving party or parties.
Using the broadest reasonable interpretation, the term ‘on-chain self-executing smart contract’ could be interpreted as a standard contract.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 3 further recites “comprising using non-floating exchange rate crypto tokens” This limitation merely describes the content of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 5 further recites “using specialized tokens to memorialize terms of the on-chain self-executing smart contract.” This limitation merely describes the contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.
Dependent claim 6 further recites “extracting of contract terms from the off chain contract to create tokens upon the self-executing on-chain smart contract with the tokens memorializing the terms of the off chain contract.” This limitation merely describes the extracting contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites “creating unique hash codes to memorialize contract terms of the off chain contract.” This limitation merely describes the contents of the data and that encryption is used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claims 8 and 14 further recite “using tokens of a tangible and static electronic form.” This limitation merely describes the type of tokens (e.g. rules) used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Besides redefining ‘tokens’ there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 14 are patent ineligible.
Dependent claim 9 further recites “using static hash codes in place of tokens.” This limitation merely describes the contents of the data (i.e. codes) and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Besides ‘hash codes’ there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
Dependent claim 13 further recites “the at least one crypto token is based upon a single fiat currency in both purchase and redemption by one or more of the parties.” This limitation merely describes the contents of the data and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.
Dependent claim 14 further recites “the at least one crypto token is comprised of a tangible and static electronic form.” This limitation merely describes the contents of the data and options offered which are used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 14 is patent ineligible.
Dependent claim 15 further recites “the at least one contract terms are memorialized by tokens of a tangible and static form and the tokens reside upon a block-chain.” This limitation merely describes the contents of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-15 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 3-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al, (US 20170232300) “Tran” and further in view of Schmeling et al (US20180096175) “Schmeling”

In regards to claim 1, Tran teaches: A method of contract formation, electronic payment, and contract performance using an on-chain self-executing smart contract, the on-chain self-executing smart contract defined and created upon an electronic block-chain system, the method comprising the steps of:  ([0033] The device can negotiate and enforce agreements with others blockchain smart contracts)
	receiving, via at least one processor, an [] contract, the [] contract defining at least two parties and at least one contract payment term, ([0126] A smart contract is a computerized transaction protocol that executes the terms of a contract. A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract.)
	receiving, via the at least one processor, digital signatures by of the at least two parties (e.g. sender and receiver) to the [] contract and recording the digital signatures recorded (e.g. verified via the ledgers) as part of the on-chain [] smart contract; ([0202] Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). [0210] The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.
	automatically (e.g. due to monitoring) extracting, via the at least one processor, the at least one contract payment term (e.g. identifying the authorizing entity to obtain payment) of the [] contract, and ([0157] The transaction record in the shared transaction ledger (140) may be used by the item provider (110), or, of course, by any entity or agent monitoring the shared transaction ledger (140) on behalf of the item provider (110), to extract, obtain or derive the private key (134), public key or simply the blockchain address. The obtained information is matched with the key data stored in the database (118) in association with the entity credential. In this way, the authorized entity (120) may be unambiguously identified and the item provider (110) is able to obtain payment pursuant to the smart contract.)
	adding the extracted at least one contract payment term as at least one condition to the on-chain [] smart contract; ([0375] In other embodiments, the block chain ecosystem data structure may incorporate a side chain. In some embodiments, a side chain is a block chain that is operated parallel to a main block chain, using transactions or transaction outputs extracted from and later merged back into the main block chain via two-way pegging. The transactions or transaction outputs may be merged back into the main block chain by performing a combined hash of the latest link in the side chain with the latest link in the block chain.)
	 after receiving consideration from at least one of the at least two parties, issuing, via the at least one processor, at least one  [service, item, or fund(s)]  corresponding to the consideration, the at least one [service, item, or fund(s)] being at least temporarily reserved in an escrow account ([0132] For example, during an escrow, funds might be stashed inside the smart contract for 14 or 30 days, and then transferred to one party or another.)
receiving, via the at least one processor, data representing evidence of performance (i.e., if key data was used) of the on-chain [] smart contract; (Fig. 13D, [0145] In (28) the service or service or item provider stores the private key in association with an entity credential in the database. In (30) a third party validates the terms of the smart contract with the private key. In (32) the blockchain or shared ledger is analyzed to determine if key data was used and if contractual terms are satisfied according to contract law expert system and if so mark the satisfaction of the contract terms. In (34) the seller/provider is paid based on smart contract and service or item is then made available to the buyer.)
receiving, via the at least one processor, dispute data representing a dispute between the at least two parties pertaining to the performance of the on chain [] smart contract, automatically, without human intervention, analyzing the dispute data to determine a winner of the dispute, automatically, without human intervention, releasing at least one [service or item] from the escrow account to the winner of the dispute and (Fig. 13D, [0145] In (28) the service or service or item provider stores the private key in association with an entity credential in the database. In (30) a third party validates the terms of the smart contract with the private key. In (32) the blockchain or shared ledger is analyzed to determine if key data was used and if contractual terms are satisfied according to contract law expert system and if so mark the satisfaction of the contract terms. In (34) the seller/provider is paid based on smart contract and service or item is then made available to the buyer.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that using a contract law expert system to determine,  between multiple entities, if the terms of the contract have been met is considered to be a dispute. The winner of the dispute, as determined by the contract law expert system, would be paid (i.e., awarded the token).
providing, via the least one processor, an option to the at least one of the parties that received the at least one crypto token via the method to re-sell the at least one crypto token to a system operator at an original exchange rate or to sell the at least one crypto token in a third-party transaction at a market exchange rate, ([0199] The system generates and/or modifies a cryptographic currency wallet for enabling a shareholder to use a wallet as his security and cash account. The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), Furthermore, many different assets classes may be coded to fit the criteria of the smart contract and will be allowed as collateral to lend against. Such assets may include, but is not limited to, private equities, bonds, commodities and stocks. In one or more examples, multiple assets can be locked and used as collateral in a smart contract as an indexed loan. [0126] In another example, the lending platform may forge a foreign exchange market partnership that allows for global borrowing and lending parties to trade and receive the currency of their local economy. [0747] In one embodiment, the contract can be an option contract where the buyer or the seller bets on the future price of electricity, for example).
the original exchange rate being defined as an exchange rate at which a fiat currency is exchanged for the at least one crypto token ([0198] A Blockchain token wallet or transaction can house a single security, as described above, or multiple denominations of the same security. Blockchain tokens are exchangeable for, e.g., other Blockchain tokens and/or other cryptographic currencies. [0199] The system generates and/or modifies a cryptographic currency wallet for enabling a shareholder to use a wallet as his security and cash account.
Examiner notes that the phrase “a method of contract formation, electronic payment, and contract performance using an on-chain self-executing smart contract, the on-chain self-executing smart contract defined and created upon an electronic block-chain system” is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).

Tran does not explicitly teach ‘off-chain’ contract, however, Schmelling teaches at least sending, receiving and storing contracts ‘off chain’:
receiving, via at least one processor, an [] contract, ([0181] Digital documentation may also be augmented to include purchase receipts, warranty cards or claims, or other identifying information that can be linked to the original item and customer, hashed and written to the blockchain or shared ledger, then stored off-chain for retrieval and utilization in a future transaction such as a re-selling. This capability also allows manufacturers to gain insight into the life of their products following the initial sale.
One of ordinary skill in the art, from reading the reference, would understand the limitations only require sending and receiving off-chain contracts. Therefore, as Schmelling teaches ‘contract’ (i.e. the buying and selling of goods), the reference reads to the limitation. 	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the smart contracts of Tran with being able to manipulate (e.g. send and receive) and store contracts ‘off-chain’  as taught by Schmelling in order to have a separate, secure and private copy of the agreement.

Tran does not explicitly teach ‘self-executing’ contract, however, Schmelling teaches ‘self-executing contracts’:
recorded as part of the on-chain [self-executing] smart contract; ([0077] Additionally, decentralized nodes may allow selection of “oracles” or data inputs from known operational and reliable data providers and stream, allow routing around compromised or hacked oracles, and provide choice of law and choice of data within choice of law jurisdictions agreed upon or determined by self-executing contracts reliant on nodes and data from nodes.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the smart contracts of Tran with being able to have the contracts work without supervision as taught by Schmelling in order to relieve the operator of having to constantly monitor laws, jurisdictions and other potential issues that may affect the contract.
In regards to claim 10, system claim 10 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.



Regarding claim 3, Tran teaches: The method of claim 1 further comprising 
	using non-floating exchange rate crypto tokens ([0199] The wallet stores Blockchain tokens regardless of their stock ID, position, or quantity. In some embodiments, the wallet can substitute fungible currencies. For example, 100 individual Blockchain tokens of pennies can be internally exchanged by the described technology for a single dollar Blockchain token). 

Regarding claim 4, Tran teaches: The method of claim 1 further comprising 
	Accepting, via the at least one processor, data pertaining to a dispute between the at least two parties and issuing a judgment to the dispute by use of predefined rules and machine logic ([0199] The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), and providing other technology such as generating and maintaining cryptographic keys, generating local and network messages, generating market orders, updating ledgers, performing currency conversion, and providing shareholder management functions such as voting and allowing access to secured corporate information for corporate management transparency (real-time balance sheet and income statement and any required regulatory disclosures such as insider trading or lawsuits).

Regarding claim 5, Tran teaches: The method of claim 1 further comprising
	using specialized tokens (e.g. smart key) to memorialize terms of the on-chain self-executing smart contract ([0716] Smart keys can be used to facilitate access to the permitted party. The ledger stores and allows the exchange of these smart keys once the contract is verified. The decentralized ledger also becomes a system for recording and managing property rights as well as enabling the smart contracts to be duplicated if records or the smart key is lost).

Regarding claim 6, Tran teaches: The method of claim 1 further comprising
	extracting of contract terms (e.g. user input) from the off chain contract (e.g. Word document) to create tokens upon the self-executing on-chain smart contract with the tokens memorializing the terms (e.g. unique blockchain number) of the off chain contract ([0123] In other embodiments, the user interface is rendered as an Excel worksheet, Word document, or other application compatible format that can be read by the contracting parties, lawyers, judges, and jury. At 6, the contract is generated based on the user input to the user interface. The contract can be in the form of bytecodes for machine interpretation or can be the markup language for human consumption. If there are other contracts that are incorporated by reference, the other contracts are formed in a nested hierarchy similar to program language procedures/subroutines and then embedded inside the contract. At 8, the smart contract is assigned a unique block chain number and inserted into block chain. At 10, the smart contract is sent to one or more recipients, which open the payload and execute the terms of the contract and if specified contractual conditions are met, the smart contract can authorize payment).

Regarding claim 7, Tran teaches: The method of claim 6 further comprising
	creating unique hash codes to memorialize contract terms of the off chain contract ([0158] It should be noted that, throughout the entirety of this specification, wherever the terms "private key", "key data", "public key", "blockchain address", or the like is used, the term may, of course, refer to any derivation thereof that can be used to reliably obtain the identifier or data signified by the term used. Such a derivation of the private key, for example a cryptographic hash thereof, may therefore be embedded in the service or item).



Regarding claim 8, Tran teaches: The method of claim 6 further comprising
	using tokens of a tangible and static electronic form ([0304] In one embodiment a product may be any tangible or intangible thing that may be exchanged for value, excluding the first transaction 204; in other words, the value for which the product is exchanged is unrelated to the value of the product or service exchanged to produce the first transaction).
	In regards to claim 14, system claim 14 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Tran teaches: The method of claim 6 further comprising
	using static hash codes in place of tokens ([0187] In an exemplary blockchain system, Bitcoin, the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) key pair. In at least one known blockchain system, the blockchain address is therefore algorithmically converted from a public key. However, it should be appreciated that the blockchain address may be the public key itself, or any other identifier derived at least partially from the public key. The blockchain address and public key may thus comprise different values or strings of characters that are uniquely associated with each other such that the private key remains unambiguously linked to the blockchain address).	
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, a static hash code could reasonably be represented by a key or token.

Regarding claim 12, Tran teaches: The system of claim 10 wherein said 
	at least one processor is configured to identify in the on-chain self-executing smart contract a dispute between the parties, and to issue a judgment resolving the dispute by use of predefined rules and machine logic ([0199] The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), and providing other technology such as generating and maintaining cryptographic keys, generating local and network messages, generating market orders, updating ledgers, performing currency conversion, and providing shareholder management functions such as voting and allowing access to secured corporate information for corporate management transparency (real-time balance sheet and income statement and any required regulatory disclosures such as insider trading or lawsuits).

Regarding claim 13, Tran teaches: The system of claim 10 wherein 
	the at least one crypto token is based upon a single fiat currency in both purchase and redemption by one or more of the parties ([0824] Each RCA has its own smart contract on the Ethereum blockchain, with a unique identifying address. The contract may hold other information, such as: member's Ethereum account address, the amount each member contributes to the pool of funds which can be units of Ether, but can be tokens and coins, the round period in days, the start time, and a system fee, for example).

Regarding claim 15, Tran teaches: The system of claim 10 wherein 
	the at least one contract term is memorialized by tokens (i.e. representation of assets) of a tangible and static form and the tokens reside upon a block-chain ([0123] A smart contract is a computerized transaction protocol that executes the terms of a contract. A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract. [0717] Other uses of the system include: Software licenses, so that when a piece of software starts on a host machine, the software requests the CMS for a valid contract; Television licenses, …Road tolls payment tokens; any task that requires positive verification such as commands issued between mission-critical systems; or distributed device architectures (e.g. JINI) that require inter-device validation and authorization).
	Examiner considers that one of ordinary skill in the art, from reading the reference that the ‘object of the agreement’ (i.e. contract terms) can be represented by a token (a representation) of any tangible item in static form and is written into the terms stored on the blockchain.

Response to Arguments
Applicant argues on pages 6-7 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A. Specifically, that ‘off-chain contract’ brings the claims into eligibility.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of blockchain, tokens, and smart contracts (whether on-chain or off-chain) which have already been addressed, the claims are directed to writing a contract with at least one other party that includes signatures and verified by a plurality of receivers in a distributed ledger system. When the constraints of the contract are fulfilled (i.e. consideration received), the compensation (crypto tokens) is sent to the receiving party or parties. Which falls clearly within the scope of certain methods of organizing human activity. 
 
	Applicant argues on pages 8-9 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 2. Specifically that “automatically extracting” and “without human intervention” brings the claims into eligibility.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The applicant’s arguments are not persuasive. ‘Automatically extracting terms’ is something an individual can do by scanning a document much the same as a computer component would. ‘Providing an option to resell or exchange currency at various rates’ is also not persuasive as this aspect of the claims is clearly a method of organizing human behavior as there must be an individual making those decisions.
	Further, the claims are not precluded under ‘certain methods of human interaction’ simply because they recite the word ‘human’ but because they are a fundamental economic practice. 
	Applicant argues on pages 10-15 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Tran (cited above) that, in combination Schmeling, teach the amended claims. Applicant’s are not persuasive as one of ordinary skill in the art, from reading the reference (Tran), would understand that using a contract law expert system to determine,  between multiple entities, if the terms of the contract have been met is considered to be a dispute. The winner of the dispute, as determined by the contract law expert system, would be paid (i.e., awarded the token).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. Alessandro Palombo (US20190318349) states that smart contracts are merely: “… contracts recorded as programs in a distributed ledger implemented by an electronic network.”	Ramy Khalil (US20190139037) further states: “Whether for monetary purposes or smart contracts, blockchain provides a secure, accessible digital version for all parties involved in the chain and automates many of the previously manual tasks.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685